Citation Nr: 1513122	
Decision Date: 03/27/15    Archive Date: 04/03/15

DOCKET NO.  10-25 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for hepatitis C, and if so, whether service connection is warranted.  

2.  Entitlement to service connection for a liver transplant, to include as secondary to hepatitis C.  

3.  Entitlement to an evaluation in excess of 20 percent for service-connected diabetes mellitus.  

4.  Entitlement to an effective date prior to February 9, 2009, for the establishment of service connection for diabetes mellitus.  


REPRESENTATION

Appellant represented by:	The American Legion

ATTORNEY FOR THE BOARD

B. R. Mullins, Counsel


INTRODUCTION

The Veteran had active service from May 1966 to May 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2008 and September 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  

The issues of entitlement to service connection for hepatitis C and a liver transplant are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The claim of entitlement to service connection for hepatitis C was previously denied in a March 2002 rating decision.  The Veteran did not appeal this decision and it is now final.  

2.  New and material evidence has been received since the March 2002 rating decision and the Veteran's claim of entitlement to service connection for hepatitis C is reopened.  

3.  The Veteran's diabetes mellitus has required treatment with oral hypoglycemic agents, insulin and regulation of diet; it has not medically required regulation of activities and he has not experienced episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  

4.  VA received a claim of entitlement to service connection for diabetes mellitus on February 9, 2009.

5.  The record contains no evidence or communication prior to February 9, 2009, that could reasonably be interpreted to be a formal or informal claim for entitlement to service connection for diabetes mellitus.  


CONCLUSIONS OF LAW

1.  The March 2002 rating decision denying the Veteran's claim of entitlement to service connection for hepatitis C is final.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.1100 (2014).

2.  New and material evidence has been received and the claim of entitlement to service connection for hepatitis C is reopened.  38 U.S.C.A. §§ 5107, 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2014).  

3.  The criteria for establishing entitlement to an initial evaluation in excess of 20 percent for diabetes mellitus have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.79, 4.119, Diagnostic Code 7913 (2014).

4.  The criteria for establishing entitlement to an effective date prior to February 9, 2009, for the award of service connection for diabetes mellitus have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2014).  








REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  
	
Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Regarding the Veteran's claim of entitlement to an initial evaluation in excess of 20 percent for diabetes mellitus, this claim arises from his disagreement with the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), Goodwin v. Peake, 22 Vet. App. 128, 134 (2008), Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is required for this claim.  

As for the claim of entitlement to an effective date prior to February 9, 2009, for the award of service connection for diabetes mellitus, the Veteran was notified as to how VA determines the appropriate effective date in letters dated March 2009 and February 2010.  The March 2009 letter was sent prior to the initial decision in this case.  

Under these circumstances, the Board finds that the notification requirements have been satisfied as to both timing and content.  Adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board that complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Duty to Assist

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA obtained the Veteran's service treatment records and personnel records.  Also, the Veteran received VA medical examinations for his diabetes mellitus in March 2009 and June 2012, and VA has obtained these records as well as the records of the Veteran's outpatient treatment with VA.  Copies of private treatment records and Social Security Administration (SSA) records have also been associated with the claims file.  Significantly, neither the Veteran nor his representative has identified any additional existing evidence that is necessary for a fair adjudication of the claim that has not yet been obtained.  

The Board recognizes that the Veteran has not been afforded a VA examination to determine the current level of severity of his service-connected diabetes mellitus since June 2012.  However, a more recent examination is not necessary in this case.  In Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992), the Court held that fulfillment of the VA's duty to assist included thorough and contemporaneous examination be provided when the record before the Board contained no evidence of the then-current level of disability.  See also Caffrey v. Brown, 6 Vet. App. 377 (1994).  

However, the Board has not found this to mean that the Court has established a specific time limit beyond which a new examination is required.  Reexaminations are required if the evidence indicates there has been a material change in a disability or that the current rating is incorrect.  38 C.F.R. § 3.327 (2014).  In the present case, there is no medical evidence or allegation by the Veteran to suggest that his diabetes mellitus has increased in severity since his June 2012 VA examination.  As such, a new examination is not required at this time.  The Veteran retains the right to petition for a further increased rating by identifying new evidence.  

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

New and Material Evidence for Hepatitis C

For historical purposes, VA originally received a claim of entitlement to service connection for hepatitis C from the Veteran in December 2000.  The Veteran asserted that he suffered from this condition due to the plague.  This claim was subsequently denied in a March 2002 rating decision.  The Veteran did not submit a notice of disagreement following this decision, and as such, this decision is now final.  

Governing regulations provide that an appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200.  Rating actions from which an appeal is not timely perfected become final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  In general, Board decisions which are unappealed become final.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.  

A final decision cannot be reopened unless new and material evidence is presented.  38 U.S.C.A. § 5108.  The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).  

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The United States Court of Appeals for Veterans Claims (Court) has emphasized that the final sentence of 38 C.F.R. § 3.156(a), especially the phrase "raise[s] a reasonable possibility of substantiating the claim," does not create a third element or separate determination in the reopening process, but is a component of the question of what is new and material evidence.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010) (noting that 38 U.S.C.A. § 5108 requires only new and material evidence to reopen).  

Shade further holds that 38 C.F.R. § 3.156 "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim[.]"  Id.  Further, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, and regulations do not require new and material evidence as to each previously unproven element of a claim.  Id.  Rather, the Board should focus on whether the evidence, taken together, could at least trigger the duty to assist by providing a medical opinion.  Id., see also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

The Court has elaborated on what constitutes "new and material evidence."  New evidence is not that which is cumulative of other evidence already present in the record.  In determining whether new and material evidence has been submitted, the Board must consider the specific reasons for the prior denial.  Evans v. Brown, 9 Vet. App 273, 283 (1996).  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans, 9 Vet. App. at 273.  

In November 2007, the Veteran requested that his claim of entitlement to service connection for hepatitis C be reopened.  This claim was subsequently denied in a May 2008 rating decision.  It was noted that the prior decision of March 2002 denied this claim because there was no evidence showing that this condition occurred in service or was caused by service.  Therefore, for the evidence to be material in this case, it must address this unestablished fact.  

With that having been said, the Board finds that new and material evidence sufficient to reopen the claim of entitlement to service connection for hepatitis C has been submitted by the Veteran.  The Veteran submitted a private medical report prepared by a physician with the initials D. C. L. dated October 9, 2001.  A review of the record reflects that this report was not associated with the claims file at the time of the March 2002 rating decision.  According to the report, Dr. L believed it was fairly clear that the Veteran's hepatitis C was related to military service.  Dr. L noted that the Veteran reported getting a tattoo during service (with needles that he purchased himself), that he had at least two surgeries (one of which required a blood transfusion), that he had several episodes of gonorrhea while in the military and that he used cocaine intranasally with shared straws.  

The Board finds that the Veteran's claim of entitlement to service connection for hepatitis C must be reopened in light of the above evidence.  This was not of record at the time of the March 2002 rating decision, and as such, the evidence is new.  Also, Dr. L provided an opinion suggesting a relationship between the Veteran's hepatitis C and military service.  As this directly addresses the reason for the previous denial, it is material.  The claim of entitlement to service connection for hepatitis C is reopened.  

Increased Evaluation for Diabetes Mellitus

The Veteran contends that he is entitled to an evaluation in excess of 20 percent for his service-connected diabetes mellitus.  For historical purposes, the Veteran was originally granted service connection for diabetes mellitus in a September 2009 rating decision.  A 20 percent evaluation was assigned under Diagnostic Code 7913, effective as of February 9, 2009.  A timely notice of disagreement was received from the Veteran in October 2009 as to the assigned rating.  The assigned rating was continued in a May 2010 statement of the case.  The Veteran appealed this decision to the Board in June 2010.  

Disability ratings are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings will be applied, the higher rating will be assigned if the disability picture more closely approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7 (2014).  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  See also 38 C.F.R. §§ 4.1, 4.2 (2014).  As such, the Board has considered all of the evidence of record.  However, the most probative evidence of the degree of impairment consists of records generated in proximity to and since the claim on appeal.  

As is the case here, where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, in Fenderson v. West, the Court noted that where the question for consideration is propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of a "staged rating" is required.  12 Vet. App. 119, 126 (1999).  

The Veteran's diabetes mellitus is rated under Diagnostic Code 7913.  Under this code, diabetes mellitus that is manageable by restricted diet only is rated 10 percent disabling.  Diabetes mellitus requiring insulin and restricted diet, or; oral hypoglycaemic agent and restricted diet, is rated 20 percent disabling.  Diabetes mellitus requiring insulin, restricted diet, and regulation of activities is rated 40 percent disabling.  Diabetes mellitus requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycaemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately rated, is rated 60 percent disabling.  Diabetes mellitus requiring more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycaemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately rated, is rated 100 percent disabling.  38 C.F.R. § 4.119.  

The record reflects that the Veteran was afforded a VA examination for his diabetes mellitus in March 2009.  It was noted that his diabetes mellitus was treated with insulin and a restricted diet.  His current symptoms were mild hypoglycaemic reactions approximately once per month.  He had not been hospitalized for hypoglycaemic or ketoacidotic episodes.  There were no eye complaints or erectile dysfunction.  While the Veteran did suffer from renal insufficiency, hypertension and coronary artery disease, the examiner opined that these conditions were not caused by or a result of diabetes mellitus.  

The Veteran was afforded an additional VA examination for his diabetes mellitus in June 2012.  It was noted that he had been prescribed insulin injections more than once per day.  He did not require regulation of activities as part of his medical management of his diabetes mellitus.  The Veteran visited his diabetic care provider for episodes of ketoacidosis or hypoglycaemic reactions less than 2 times per month and he had not had any episodes of ketoacidosis or hypoglycaemic reactions over the previous 12 months.  He also did not suffer from complications related to his diabetes, such as peripheral neuropathy, diabetic nephropathy or renal dysfunction or retinopathy.  It was also noted that his diabetes mellitus had not permanently aggravated any condition such as cardiac conditions, hypertension, renal disease, peripheral vascular disease or eye conditions.  The examiner further concluded that the Veteran's diabetes mellitus did not impact the Veteran's ability to work.  

The preponderance of the above evidence demonstrates that an evaluation in excess of 20 percent for diabetes mellitus is not warranted at any time during the pendency of this claim.  The record contains no evidence to suggest that the Veteran must restrict his activities to medically manage his diabetes mellitus.  Rather, the June 2012 VA examiner specifically stated that this was not required.  The rating criteria under Diagnostic Code 7913 includes successive rating criteria, whereby "the evaluation of each higher disability rating included the criteria of each lower disability rating, such that if a component was not met at any one level, the Veteran could only be rated at the level that did not require the missing component."  Tatum v. Shinseki, 23 Vet. App. 152, 156 (2009); see also Melson v. Derwinski, 1 Vet. App. 334 (1991) (use of the conjunctive "and" in a statutory provision means that all of the conditions listed in the provision must be met).  As such, the criteria for a higher evaluation of 40 percent have not been met as there is no evidence of regulated activities.  

The Board recognizes that the Veteran believes he is entitled to an evaluation in excess of 20 percent for his service-connected diabetes mellitus.  In his October 2009 notice of disagreement, the Veteran alleged that he in fact had regulated activities.  However, the rating criteria require that regulation of activities is necessary to manage diabetes mellitus.  The record contains no evidence to suggest that this is the case.  Rather, the June 2012 VA examiner specifically noted that this was not the case.  As such, the Veteran's assertions fail to demonstrate that a higher schedular evaluation is warranted.  

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to an initial evaluation in excess of 20 percent for diabetes mellitus must be denied.

Additionally, the Board has contemplated whether the case should be referred for extra-schedular consideration.  In this regard, to accord justice in an exceptional case where the scheduler standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1).

The provisions of 38 C.F.R. § 3.321(b)  state as follows: 

Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service- connected disability or disabilities.  The governing norm in these exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards. 

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court specified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  The Court stated that the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.  

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

VA's General Counsel has stated that consideration of an extra-schedular rating under 3.321(b)(1) is only warranted where there is evidence that the disability picture presented by the Veteran would, in that average case, produce impairment of earning capacity beyond that reflected in the rating schedule or where evidence shows that the Veteran's service-connected disability affects employability in ways not contemplated by the rating schedule.  See VAOPGCPREC 6-96 (Aug. 16, 1996). 

In Thun, the Court further explained that the actual wages earned by a particular Veteran are not considered relevant in the calculation of the average impairment of earning capacity for a disability, and contemplate that Veterans receiving benefits may experience a greater or lesser impairment of earning capacity than average for their disability.  The Thun Court indicated that extraschedular consideration cannot be used to undo the approximate nature of the rating system created by Congress. 

The Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance.  However, the Board is not precluded from raising this question, see Floyd v. Brown, 9 Vet. App. 88 (1996), and addressing referral where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

The Board is aware of the Veteran's complaints as to the effects of his service-connected diabetes mellitus on his activities of work and daily living.  In the Board's opinion, all aspects of this disability are adequately encompassed in the assigned schedular ratings.  In this respect, the Veteran has complained about the use of insulin, regulated diet and limited activities.  The assigned ratings contemplate this impairment of function.  In short, the Board finds that the assigned schedular evaluation is adequate.  As such, there is no basis for extraschedular referral in this case.  See Thun, 22 Vet. App. 111, 114-15 (2008).



Earlier Effective Date for the Grant of Service Connection for Diabetes Mellitus

The Veteran also contends that he is entitled to an effective date prior to February 9, 2009, for the grant of service connection for diabetes mellitus.  As previously noted, the Veteran was originally granted service connection for diabetes mellitus in a September 2009 rating decision, effective as of February 9, 2009.  A timely notice of disagreement was received from the Veteran in October 2009 as to the effective date.  The effective date was continued in a May 2010 statement of the case.  The Veteran appealed this decision to the Board in June 2010.  

The statutory guidelines for the determination of an effective date of an award of disability compensation are set forth in 38 U.S.C.A. § 5110.  Except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after a final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400.  

A specific claim in the form prescribed by the Secretary of VA must be filed in order for benefits to be paid to any individual under the laws administered by the VA.  38 U.S.C.A. § 5101(a).  A "claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  Any communication indicating an intent to apply for a benefit under the laws administered by the VA may be considered an informal claim provided it identifies, but not necessarily with specificity, the benefit sought.  See 38 C.F.R. § 3.155(a); Servello, 3 Vet. App. at 199 (holding that 38 C.F.R. § 3.155(a) does not contain the word "specifically," and that making such precision a prerequisite to acceptance of a communication as an informal claim would contravene the Court's precedents and public policies underlying the statutory scheme).  To determine when a claim was received, the Board must review all communications in the claims file that may be construed as an application or claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).

Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  An application is defined as a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p); see also Rodriguez v. West, 189 F.3d. 1351 (Fed. Cir. 1999), (an expressed intent to claim benefits must be in writing in order to constitute an informal claim; an oral inquiry does not suffice).

38 C.F.R. § 3.155(c) provides that when a claim has been filed which meets the requirements of 38 C.F.R. § 3.151 or 38 C.F.R. § 3.152, an informal request for increase or reopening will be accepted as a claim.

The record reflects that the Veteran submitted a claim of entitlement to service connection for diabetes mellitus that was received by VA on February 11, 2009 (although the effective date has been assigned as February 9, 2009).  The record contains no prior documentation that can reasonably be interpreted as a formal or informal claim of entitlement to service connection for diabetes mellitus.  Prior records deal nearly exclusively with the issues of hepatitis C and posttraumatic stress disorder (PTSD).  As such, the earliest communication from the Veteran of record that can reasonably be interpreted as a claim of entitlement to service connection for diabetes mellitus is from February 2009.  An earlier effective date cannot be established.  See 38 C.F.R. § 3.400.  

The Board recognizes that the Veteran believes he is entitled to an effective date prior to February 9, 2009, for the award of service connection for diabetes mellitus.  In his October 2009 notice of disagreement, the Veteran asserted that the effective date should be January 2007 ("at least") because that is when he was given insulin and a restricted diet.  While the Veteran may very well have received treatment for diabetes mellitus prior to February 9, 2009, this does not reflect that an earlier effective date for the award of service connection is warranted.  The regulations pertaining to effective dates are quite clear.  The effective date of an award of compensation based on an original claim will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400.  In the present case, a claim was not received until February 2009.  As such, an effective date prior to February 9, 2009, cannot be established.  

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to an effective date prior to February 9, 2009, for the award of service connection for diabetes mellitus must be denied.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for hepatitis C is reopened.  

The claim of entitlement to an initial evaluation in excess of 20 percent for diabetes mellitus is denied.  

The claim of entitlement to an effective date prior to February 9, 2009, for the award of service connection for diabetes mellitus, is denied.  


REMAND

Hepatitis C

The Veteran contends that he is entitled to service connection for hepatitis C.  Regrettably, a remand is necessary in this case to ensure that due process is followed and that there is a complete record upon which to decide the appellant's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

According to the October 2001 private treatment note submitted by the Veteran, he had a tattoo while in service.  This allegation appears to be supported by the Veteran's treatment records, as a skin examination upon enlistment in May 1966 noted no tattoo.  However, a tattoo of the right shoulder was noted during his May 1970 separation examination.  It was also noted that the Veteran suffered from gonorrhea during active duty.  This too is supported by the evidence of record.  

However, the October 2001 private treatment note also alleges that the Veteran underwent a surgery during active duty that required a blood transfusion.  It was also noted that the Veteran used cocaine intranasally during active duty and shared a straw to do so.  However, subsequent records suggest the opposite.  A January 2002 VA treatment note explicitly states that the Veteran had no history of a blood transfusion.  The Veteran has also denied the use of drugs on multiple occasions.  As such, he should be asked to clarify what risk factors he has or has not been exposed to regarding hepatitis C.  

After the Veteran has responded (or after a reasonable amount of time has passed), the Veteran's claims file should be forwarded to a VA physician.  The physician is asked to review all of the evidence of record, including the Veteran's lay assertions, and opine as to whether it is at least as likely as not that his hepatitis C manifested during, or as a result of, active military service.  The examiner is notified that VA has conceded that the Veteran received a tattoo during service and suffered from gonorrhea during service.  

Liver Transplant

Finally, the Veteran contends that he is entitled to service connection for a liver transplant, to include as secondary to hepatitis C.  Regrettably, a remand is necessary for this issue as well to ensure that due process is followed and that there is a complete record upon which to decide the appellant's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The record clearly reflects that the Veteran's liver transplant was associated with his hepatitis C.  As such, this issue depends on whether service connection for hepatitis C is or is not granted.  The Board, therefore, finds that the claim of entitlement to service connection for a liver transplant is inextricably intertwined with the issue of entitlement to service connection for hepatitis C.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered).  As such, the Board defers ruling on this matter until after the mandates of the Remand have been completed.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask him to identify all risk factors related to his hepatitis C.  These risk factors are listed in VBA Training Letter 211A (01-02) (April 17, 2001).  

2.  After the Veteran has replied to the previous request, or, after a reasonable amount of time has passed without a response, the Veteran's claims file should be forwarded to an appropriate VA physician.  A physical examination of the Veteran himself is not required unless deemed necessary by the assigned physician.  The Veteran's claims file and a copy of this remand must be provided for review by the examiner, and the examination report should indicate that these items were in fact reviewed.  

After reviewing all of the medical evidence and lay evidence (including the Veteran's own assertions), the examiner should opine as to whether it is at least as likely as not that the Veteran's hepatitis C manifested during, or as a result of, active military service, to include his in-service tattoo and gonorrhea.  

A complete rationale must be provided for all opinions offered.  If an opinion cannot be offered without resort to mere speculation, the examiner is asked to explain in detail why this is the case.  The examiner should also identify what additional evidence, if any, would allow for a more definitive conclusion.  

3.  The agency of original jurisdiction (AOJ) should then carefully review the medical opinion obtained to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, the AOJ should return the case to the examiner for completion of the inquiry.  

3.  The AOJ should then readjudicate the claims on appeal in light of all of the evidence of record.  If an issue remains denied, the AOJ should provide the Veteran a supplemental statement of the case as to the issue on appeal, and afford her a reasonable period of time within which to respond thereto.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


